Judgment, Supreme Court, Bronx County (Drohan, J.), rendered on April 17, 1979, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him to two concurrent terms of imprisonment of eight years to life, unanimously modified as a matter of discretion in the interest of justice to reduce the sentence to two concurrent terms of imprisonment of four years to life, and otherwise affirmed. We find the sentence excessive to the extent indicated. Concur — Murphy, P. J., Birns, Sandler, Bloom and Fein, JJ.